511 F.2d 1164
In the Matter of ARBOR HOMES, INC., Bankrupt,Allan Rubin Homes, Inc., et al., Claimants-Appellants.
No. 651 Docket 74--2194.
United States Court of Appeals,Second Circuit.
Argued Feb. 25, 1975.Decided March 10, 1975.

Robert P. Burns (Edward L. Marcus, New Haven, Conn., of counsel), for claimants-appellants.
Fred B. Rosnick, Waterbury, Conn.  (Frederick W. Krug, Waterbury, Conn., of counsel), for trustee-appellee.
Before LUMBARD, OAKES and TIMBERS, Circuit Judges.
PER CURIAM:


1
The United States District Court for the District of Connecticut, T. Emmet Clarie, Judge, denied a petition for review on the part of three related claimants, Allan Rubin Homes, Inc.; Allan Rubin Homes Milford, Inc.; and Allan Rubin Homes Clinton, Inc., and confirmed an order of Bankruptcy Judge Saul Seidman on the basis of his Memorandum dated January 8, 1974.  We agree with Judge Clarie that the Bankruptcy Judge's Memorandum was 'well considered,' and we therefore affirm on the opinion below.


2
Judgment affirmed.